RESOLUCIÓN
Visto el cumplimiento del Ledo. Luis Carbone Rosario con lo ordenado por la Comisión de Reputación para el Ejercicio de la Abogacía y la Notaría en su Resolución de 3 de enero de 2006, y visto, a su vez, el Informe sobre Cumplimiento con Términos de Reinstalación Condicionada, presentado por la Comisión de Reputación para el Ejercicio de la Abogacía y la Notaría el 14 de febrero de 2006, se ordena la reinstalación del referido abogado al ejercicio de la abogacía y de la notaría en la jurisdicción del Estado Libre Asociado de Puerto Rico.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo